Order of the County Court of Kings county modified by providing, as a condition for such discontinuance, that the moving party, the Sound Holding Company, pay to the appellant the sum of $367.80, the expenses of the reference, being $75 for referee’s fees, $42.80 for those of the stenographer, and $250 for appellant’s expenses for counsel; and that if such payment be not made within ten days the motion to discontinue be denied, with ten dollars costs; and as so modified order affirmed, with costs, on the ground that respondent should not have been *940permitted to have the action discontinued, without paying the appellant for the expenses of the reference to which appellant had been subjected as a necessary incident of affording the respondent the relief granted to it by this court on the former appeal. (184 App. Div. 912.) Mills, Rich and Kelly, JJ., concurred; Jenks, P. J., and Jaycox, J., dissented. Order to be settled on notice before Mr. Justice Mills.